Citation Nr: 0737531	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to October 1956.  These matters come to the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Columbia, South Carolina RO that 
denied service connection for bilateral knee and low back 
disorders and granted service connection for bilateral 
hearing loss (rated zero percent).  The Newark, New Jersey RO 
now has jurisdiction over the veteran's claims file.  In 
September 2005, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  In December 2005, these matters were 
remanded for additional development.


FINDINGS OF FACT

1.  A left knee injury in service is not shown; a chronic 
left knee disability was not manifested in service; left knee 
arthritis was not manifested in the veteran's first 
postservice year; and the veteran's current left knee 
disability is not shown to be related to his service.

2.  A right knee injury in service is not shown; a chronic 
right knee disability was not manifested in service; 
arthritis of the right knee was not manifested in the 
veteran's first postservice year; and the veteran's current 
right knee disability is not shown to be related to his 
service.

3.  A low back injury in service is not shown; a chronic low 
back disability was not manifested in service; arthritis of 
the lumbar spine was not manifested in the veteran's first 
postservice year; and the veteran's current low back 
disability is not shown to be related to his service.
4.  The veteran has Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112., 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

4.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, Code 
6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A May 2003 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Via January 2006 correspondence, he 
was given additional notice, and was advised to submit 
relevant evidence in his possession.  Although he did not 
receive specific notice regarding disability ratings and 
effective dates of awards (as they pertained to the 
disabilities for which service connection is sought), he is 
not prejudiced by that shortcoming, as rating and effective 
date criteria have no significance unless the claims are 
allowed, and the decision below does not do so.  See Dingess, 
supra.  

Regarding the veteran's bilateral hearing loss, as the rating 
decision on appeal granted service connection, and assigned a 
disability rating and an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  Id.  A June 2004 statement of the 
case (SOC), and July 2007 supplemental SOC (SSOC) provided 
notice on the "downstream" matter of an increased initial 
rating.  The veteran has received all critical notice, and 
has had ample opportunity to participate in the process 
(i.e., respond and/or supplement the record) after notice was 
given.  The July 2007 SSOC readjudicated these matters after 
all essential notice was given.  The veteran is not 
prejudiced by any technical notice defect that may have 
occurred earlier along the way, nor is it otherwise alleged.  

Regarding VA's duty to assist, most of the service medical 
records (SMRs) from the veteran's 1954 to 1956 service are 
unavailable, the exception being his service separation 
examination report.  The National Personnel Records Center 
has indicated that the other records were likely destroyed by 
a fire at that facility.  The RO sent the veteran forms to 
complete to enable reconstruction of service medical data.  
He did not respond; therefore, further development for 
service medical data is not possible.  VA has obtained all 
pertinent/identified records that could be obtained, and has 
arranged for the veteran's hearing loss to be evaluated.  As 
there is no evidence of knee or back disorders in service (or 
within one year of service) or competent evidence suggesting 
a nexus between such disorders and the veteran's service, an 
examination for an advisory medical opinion as to a nexus 
between the veteran's bilateral knee and low back 
disabilities and his service is not necessary.  38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Service Connection

a. Factual Background

As was noted, the veteran's SMRs are unavailable except for 
an August 1956 service separation examination report.  At 
that time clinical evaluation of the spine, lower 
extremities, and musculoskeletal system was normal, with no 
complaints, findings, or diagnosis of back or knee 
disability.  It was noted that the veteran was in an 
automobile accident in 1954 with the only injury sustained 
being a concussion with no sequelae, and that there was no 
other significant medical history.  

April 1997 private treatment records reflect that the veteran 
had been an active bike rider and rode 20-30 miles a week.  
He reported the onset of significant knee pain in the last 
week without any specific trauma.  The impression was 
probable medial meniscal tear, right knee.  Later that month 
he underwent arthroscopic surgery which confirmed the 
diagnosis.  A physical therapy record following that surgery 
includes a notation that the veteran had a prior history of 
therapy following a back injury.

A February 2001 VA record notes that the veteran was being 
followed by a private chiropractor for back and knee 
problems, and also notes an assessment of left knee ligament 
sprain (with treatment with Motrin).

On April 2001 private evaluation of the veteran's left knee, 
he reported that he had pain since 2000, with no specific 
history of trauma.  He indicated that he had some success 
working with a chiropractor until he had an acute 
exacerbation of pain two weeks earlier.  He added that his 
pain was activity related.  It was noted that the veteran was 
an active golfer, and was planning a golf outing in the near 
future.  The impression was possible degenerative meniscal 
tear, left knee.  A May 2001 MRI revealed a vertical tear of 
the posterior horn of the medial meniscus and moderate joint 
effusion.

An October 2001 private treatment record from R. P., M.D., 
notes the veteran reported having left knee pain since May 
2001 that he believed was related to playing golf.  He had a 
past medical history of right knee medial collateral 
cartilage surgery in 1996.  In December 2001, arthroscopic 
surgery was performed.  The remaining records from 2001 
through 2006 reflect low back and bilateral knee treatment.  

VA treatment records from March 2002 to July 2003 note 
impressions of sciatica and status post left knee ligament 
surgery.  Sciatica was first noted in June 2002.

August 2002 and February 2003 statements from T. M., D.C., 
advise that he treated the veteran for chronic a low back 
disorder with sciatica since March 1996.  He also noted that 
the veteran had a bilateral degenerative knee disorder.  He 
indicated that disorders, such as the veteran had, usually 
developed from some sort of trauma to the spine and other 
osseous joints of the body.  Although he could not pinpoint 
the specific cause, he indicated that one could usually 
determine this by a process of elimination.  He opined that 
as the veteran was "tank personnel" in service, this was a 
source of trauma that could have caused his condition.

On May 2003 VA examination, the veteran reported that he 
injured his low back and knees in service after falling down 
several times.  He did not recall reporting any back or knee 
injuries in service.  He complained of constant low back and 
bilateral knee pain.  He submitted reports of a January 1996 
CT scan of the lumbar spine and a bone scan, both negative.  
X-rays revealed osteoarthritis in both knees and degenerative 
disc disease at L2-L5.  It was noted that physical 
examinations of the lumbar spine and knees were normal.  

In a January 2004 statement, the veteran stated that he had 
severe back and knee problems from the time of his separation 
from service, eventually leading to hospitalization, surgery, 
and/or therapy.

A May 2005 MRI of the lumbosacral spine revealed degenerative 
changes and a mild convex scoliosis on the right.

July to October 2005 treatment records from H. Z., an 
acupuncturist, note that the veteran reported that he first 
had sciatica and arthritis diagnosed in June 2005.  He 
reported that he had back pain since 1996 from serving in 
tanks in the military.  

In a September 2005 statement, the veteran related that he 
had to carry heavy pieces of radio equipment in the service 
and that he suffered back and knee strains.  He indicates 
that usually received aspirin for his sprains.

At a September 2005 Travel Board hearing, the veteran 
testified that he injured his low back several times in 
service while moving heavy radios in and out of tanks.  He 
only sought treatment once while in service and he was 
treated with aspirin.  He recalled that he was a radio 
operator during maneuvers and fell a few times while trying 
to jump off a tank.  He also stated that he injured both 
knees on several occasions while jumping off tanks during 
service, and was only given aspirin in service.  He testified 
that his crepitus/cracking noises began when he was still in 
service.  He testified that he was first treated for 
orthopedic disorders in the late 1950s to early 1960s, but 
had no records prior to 1996 (which was when he could no 
longer stand the pain).  He said that doctors focused on his 
back rather than his knees and that the pain killers also 
relieved the knee pain.  However, the knees eventually 
worsened to the point where surgery was needed.  

b. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified postservice period (one 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 U.S.C.A. 
§§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

c. Analysis: Knees

A chronic disability of either knee was not manifested in 
service; on service separation examination the veteran's 
lower extremities were normal.  Notably, although the veteran 
now reports he sustained several injuries in service, he does 
not allege reporting (being seen for) knee injuries or 
complaints in service.  Significantly, when the veteran was 
initially seen for knee complaints he did not recall or 
report any specific instances of trauma.  Furthermore, there 
is no competent that arthritis of either knee was manifested 
in the veteran's first postservice year.  Consequently, 
service connection for a knee disability the basis that such 
disability became manifest in service, and persisted, or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

While the record clearly establishes that the veteran has 
current disability of both knees (bilateral arthritis, right 
medial meniscal tear and left knee ligament strain), the 
preponderance of the evidence is against a finding that such 
disabilities are related to an event, injury or disease in 
service.  Significantly, a lengthy interval of time (here 
some 40 years) between service and the initial postservice 
clinical manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection. See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  [Notably, while the 
veteran has testified that he received treatment for 
orthopedic complaints in the 1950's, 1960's, he also states 
that there are no records of such treatment.  And in 1997, he 
reported recent onset of significant knee pain.]  Clinical 
records note that the veteran has been quite active bicycling 
and golfing during the intervening years, activities which 
would appear to be inconsistent with any significant knee 
disability.   In light of the discrepancies between the 
veteran's more recent recollections and what is documented in 
earlier available medical records, his recent assertions that 
he has had persistent knee problems throughout the years are 
deemed not credible, and are not persuasive.  And while a 
private chiropractor opined in February 2003 that the 
veteran's knee disabilities might be related to his tank 
duties in service, this opinion was stated in speculative 
terms (the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993)), and as no tank-service-related knee trauma in 
service is documented, the opinion lacks probative value.  

Because he is a layperson, the veteran's own opinions 
relating his current bilateral knee disorders to service are 
not competent evidence.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, a preponderance of 
the evidence is against the claims seeking service connection 
for bilateral knee disorders, and the claims must be denied.

Low Back

A chronic low back disability was not manifested in service, 
and lumbar arthritis was not manifested in the veteran's 
first postservice year.  [While the veteran now alleges he 
was seen on one occasion in service for low back complaints 
and was given aspirin, he had previously (on May 2003 VA 
examination) denied that he reported any low back complaints 
in service.  Regardless, his service separation examination 
found no low back disability.]  Consequently, service 
connection for a low back disability on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for arthritis of the spine as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

The medical evidence clearly establishes that the veteran has 
current low back disability as the record reflects diagnoses 
of spondylosis (arthritis) and degenerative disc disease.  

The veteran contends that he injured his spine in service 
while jumping out and falling off of tanks.  He also 
indicated he had severe back problems immediately following 
separation in 1956.  Given that most of his SMRs have been 
lost or destroyed, there is a heightened duty to 
assist/consider alternate source information. However, the 
evidence of record tends to contradict rather than support 
the veteran's allegations.  Notably, his service separation 
examination revealed normal spine and musculoskeletal system.  
While he apparently had some low back complaints warranting 
CT and bone scans of the lumbar spine in 1996, no pathology 
was found at the time (40 years postservice), 
contraindicating any longstanding pathology from an injury in 
service.  And while the veteran testified in September 2005 
that he was seen in service for back complaints and was given 
aspirin, he earlier reported (on May 2003 VA examination) 
that he could not recall reporting any low back complaints in 
service.  Significantly, the veteran's extensive golfing and 
bicycling over the years also appear to contraindicate any 
severe, longstanding back problem, as the veteran now alleges 
he has.   

The long interval between service and his first documented 
low back complaints or findings in the record is also a 
factor weighing against a finding of service connection for a 
low back disability.  And Dr. T. M's statement that the 
veteran's occupational duties in service could be a causal 
factor for his low back disability is stated in terms too 
speculative to be probative of this claim.  See Obert, supra.  
Once again, the veteran's own that his low back disability is 
related to occupational duties in service is not competent 
evidence as does not have the medical training to opine in 
matters of medical etiology.  See Espiritu, supra.  
Accordingly, the preponderance of the evidence is against the 
claim of service connection for a low back disability, and 
the claim must be denied.

III. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing, alone.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3.

At the outset it is noteworthy that the RO has not assigned 
staged ratings for the veteran's bilateral hearing loss 
disability.  Since there is no evidence of any significant 
variation in hearing acuity during the appeal period, staged 
ratings are not for consideration.

A report of a March 2001 private audiogram has been 
submitted.  However, the audiometry is in chart form, and 
uninterpreted, and there is no indication that the testing 
was conducted in accordance with regulatory standards.  
Consequently, these findings may not be considered in 
determining the rating warranted.

On March 2002 VA audiological evaluation, audiometry revealed 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
50
50
55
LEFT
5
5
10
35
40

Speech recognition scores were 70 percent in the right ear 
and 92 percent in the left ear.  Since the consultation 
report does not indicate that the Maryland CNC Word list was 
used to determine the veteran's word recognition score, these 
findings may not be considered for rating purposes.  See 
38 C.F.R. § 4.85(a).  [Notably, if they were certified for 
rating purposes, the findings would correlate to Level V 
hearing in the right ear, and Level 1 hearing in the left 
ear, warranting a 0 percent rating under Code 6100.]

On June 2003 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
50
50
60
LEFT
10
5
15
35
45

The average puretone thresholds in decibels were 52, right 
ear and 25 decibels, left.  Speech recognition ability was 94 
percent, right ear and 96, left ear.

On May 2007 VA audiological evaluation, the audiologist 
reviewed veteran's claims file and attempted to test the 
veteran's hearing acuity.  However, she stated that reliable 
test results could not be obtained, as there was no agreement 
between puretone averages and speech recognition scores in 
either ear.  She indicated that no statement regarding the 
veteran's hearing loss acuity could be made.  Since the 
veteran provided inconsistent responses to testing and 
accurate findings could not be obtained, the May 2007 
evaluation did not produce findings suitable for rating 
purposes.

In light of the foregoing, the June 2003 audiological 
evaluation findings are the only ones suitable for rating the 
veteran's hearing loss disability.  Assessing those findings 
under 38 C.F.R. § 4.85, Table VI, the veteran is found to 
have Level I hearing acuity in each ear.  Under Table VII, 
Code 6100, Level I hearing acuity in each ear warrants a 0 
percent rating.  An exceptional pattern of hearing loss (as 
specified in 38 C.F.R. § 4.86), which would permit rating 
under alternate criteria, is not shown.  

Based on the foregoing, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at any time 
during the appeal.  It is neither alleged nor reflected in 
the record that the veteran's hearing loss disability has 
required hospitalization, caused marked interference with 
employment, or involved any other factors of like gravity so 
as to warrant referral for extraschedular consideration.  See 
38 C.F.R. § 3.321.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

A compensable rating for bilateral hearing loss is denied.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


